Case 6:18-mj-01732-TBS Document 21 Filed 11/28/18 Page 1 of 2 PagelD 61

PELE
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

WIGKOY 27 PH 3: 0]

 

United States of America,

Plaintiff,
Vv. Case No. 6:18-mj-1732
Christian Romandetti,

Frank Sarro, et. al.,

Defendant.

 

REQUEST FOR NOTICE
AND NOTICE OF INTEREST

Donovan Davis, Jr., requests this court add him as an interested party
and victim in this case. Donovan, as a creditor of Capital Blu Management, LLC,
and default owner of its assets has a claim upon any estate, including a
restitutionary estate, created by this case. Monies were diverted from Capital
Blu to C & K, LLC.

C & K, LLC., and others corporations, were used by defendants Christian
Romandetti and Frank Sarro, to perpetrate this fraud. In other words,
corporations capitalized by funds diverted from Capital Blu created the First
Choice Healthcare Solutions shareholders (corporate entities), who perpetrated
the securities fraud.

This tangled organizational web may account for certain inexplicable
Capital Blu transactions, as well as identify the whereabouts of certain

previously untraceable Capital Blu funds.
Case 6:18-mj-01732-TBS Document 21 Filed 11/28/18 Page 2 of 2 PagelD 62

The purpose of providing Donovan (thus Capital Blu) notice of the
progress of this case is to ensure Capital Blu may claim assets that belong to
it and its investors. Mr. Romandetti and Mr. Sarro used Capital Blu assets to
create and perpetrate this separate fraud, and Capital Blu asserts an interest
in those assets——and an interest superior to that of any United States

forfeiture order.

Prepared with the assistance of Frank L. Amodeo and respectfully
submitted on this 18th day of November, 2018 by:

 

Doxfovan Davis :

eg. No. 604397018 Unit B-3
Federal Correctional Complex
P.O. Box 1031 (Low Custody)
Coleman, Florida 33521-1031

CERTIFICATE OF SERVICE

This notice was delivered in a properly addressed, postage-prepaid
envelope to the prison mailing authorities on the same day as signed.

The original was sent to the United States District Court, Middle
District of Florida, Orlando Division, 401 W. Central Blvd., Orlando, Florida
32801. (USPS No. 9114 9012 3080 1329 6167 81). |

A copy of this notice was sent via First Class U.S. Mail to the United
States of America, via its attorney of record at 400 W. Washington St., Orlando,

Florida, 32801. DP
Dehovan Davigs eo

VERIFICATION

Under penalty of perjury as authorized in 28 U.S.C. § 1746, I declare

that the factual allegations and factual statements contained in this document

are true and correct to the best of my WV. KD»
tpl =

Defiovan Davis yt.
